Citation Nr: 0403616	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-03 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for syphilis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating action by which 
the RO denied service connection for syphilis.  The veteran 
filed a notice of disagreement in May 2002.  The RO issued a 
statement of the case in December 2002, and the veteran 
perfected his appeal in January 2003.


REMAND

The Board is remanding this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.

The veteran is seeking service connection for syphilis, which 
he contends was incurred while on active duty in the Army in 
Vietnam.

The RO most recently issued a statement of the case on 
December 3, 2002.  However, additional evidence (the 
veteran's pay voucher apparently confirming his service in 
Vietnam) was associated with the claims file on December 19, 
2002.  The veteran has not waived prior RO consideration of 
this evidence.  Consequently, the Board must return this case 
to the RO for review and discussion of this evidence in a 
supplemental statement of the case.  38 C.F.R. §§ 19.37, 
20.1304 (2003).

There are currently no service medical records in the claims 
folder.  In July 2001, the National Personnel Records Center 
(NPRC) indicated that the veteran's service medical records 
could not be identified, and that completion of a NA Form 
13075 was required for further inquiry.  The RO sent the 
veteran a letter in December 2001 and it appears that a NA 
Form 13075 was enclosed.  In a January 2003 VA Form 9, the 
veteran suggested that he had not received the NA Form 13075 
and requested another copy be forwarded to him.  Although the 
veteran has the burden of submitting evidence in support of 
his claim, VA should try to obtain pertinent evidence 
possessed by and in control of the Government.  Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990).  To ensure that all 
appropriate efforts are taken to obtain or otherwise 
reconstruct the veteran's service medical records, the RO 
should send the veteran an additional copy of the NA Form 
13075, and conduct all other necessary development in this 
regard as outlined in M21-1, Part III, Chapter 4.

The Board also notes that the veteran has asserted that, upon 
his discharge from active duty in November 1965, he received 
treatment at the Army Hospital, Oakland, California.  The 
claims folder contains the returned request for medical 
records from the Oakland Army Hospital with postage marked 
"no such address".  Currently, the claims file does not 
contain any post-service VA treatment records or private 
treatment records.  It is essential that any outstanding VA 
treatment or hospitalization records be obtained and 
reviewed.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA records are constructively part of the record which must 
be considered).  Accordingly, in obtaining the veteran's 
service medical records noted above, the RO should 
specifically request that the NPRC search for any records 
from the Oakland Army Hospital.

The veteran was given a VA examination in March 2002.  The 
examiner diagnosed the veteran as having, "history of 
syphilis, treated, no complications".  It does not appear 
that any diagnostic tests were conducted to state 
conclusively whether the veteran actually has syphilis.  The 
veteran should be afforded a new VA examination (which 
includes the appropriate diagnostic and laboratory testing) 
to determine the proper diagnosis and etiology of any 
syphilis condition.  VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

On a June 2002 statement, the veteran indicated that he 
wanted a Decision Review Officer to review his claim.  It 
does not appear that this review actually occurred.  
Consequently, the RO should also ensure that the veteran's 
claim be reviewed by a Decision Review Officer in accordance 
with 38 C.F.R. § 3.2600 (2003).

Accordingly, the Board REMANDS this case for the following:

1.  Send the veteran another copy of the 
NA Form 13075 and request that he 
complete and return it.

2.  Contact the NPRC and inquire as to 
what further information is needed to aid 
the search for the veteran's medical 
records.  Specifically, request that the 
NPRC search for any of the veteran's 
treatment records from the Oakland Army 
Hospital, which he indicated would date 
from November 18, 1965 to November 27, 
1965. 

3.  If necessary, complete the 
development of the evidence with regard 
to missing service medical records in 
accordance with the provisions of the VA 
Adjudication Procedure Manual, M21-1, 
Part III, paragraphs 4.23, 4.25, and 
4.29.  Advise the veteran that he may 
submit alternative evidentiary materials 
including statements from service medical 
personnel, "buddy" statements, 
employment physical examinations, 
insurance examinations, pharmacy 
prescription records, letters written 
during service, etc.  All logical follow-
up in this regard should be pursued and 
documented in the claims file.

4.  With any needed assistance from the 
veteran, the RO should obtain any 
outstanding VA treatment or 
hospitalization records dated in and 
subsequent to November 1965.

5.  Thereafter, schedule the veteran for 
a VA examination which includes all 
appropriate diagnostic and laboratory 
testing for syphilis.  A VA examiner 
should then answer the following 
questions (and detail the reasons for any 
medical opinions given):

a.  Does the veteran have syphilis?

b.  If the veteran has syphilis, is 
it at least as likely as not (i.e., 
probability of 50 percent) that it 
had its onset during the veteran's 
active duty?

6.  Ensure that the veteran's claim is 
reviewed by a DRO in accordance with 38 
C.F.R. § 3.2600 (2003), and 
ensure compliance and satisfaction with 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A and 38 C.F.R. § 3.159.  If the 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision.

7.  Thereafter, readjudicate the claim 
for service connection for syphilis.  If 
it remains denied, provide the veteran 
and his representative with a new 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a discussion of all pertinent 
regulations and summary of the evidence 
(including all records associated with 
the claims file following issuance of the 
statement of the case in December 2002).  
Allow an appropriate period for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




